    8:17-cv-00491-JMG-CRZ Doc # 159 Filed: 08/11/21 Page 1 of 3 - Page ID # 1462




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

    SCOTT OLSON, as personal
    representative of the Estate of
    CATHY JO BETTISWORTH,
    deceased,
                                                                  8:17-CV-491
                        Plaintiff,

    vs.                                               MEMORANDUM AND ORDER

    BNSF RAILWAY COMPANY, f/k/a,
    Burlington Northern and Santa Fe
    Railway Company,

                        Defendant.


          The defendant, pursuant to Fed. R. Civ. P. 60(b),1 seeks reconsideration
of the Court's Memorandum and Order of April 27, 2021, (filing 136) denying
the defendant's motion for partial summary judgment on its statute of
limitations claim (filing 145). The defendant's motion will be denied.
          Rule 60(b) provides for extraordinary relief which may be granted only
upon an adequate showing of exceptional circumstances. Williams v. York, 891
F.3d 701, 706 (8th Cir. 2018). A district court has wide discretion in ruling on
a Rule 60(b) motion. Jones v. Swanson, 512 F.3d 1045, 1048 (8th Cir. 2008).


1   The defendant also requests reconsideration pursuant to Fed. R. Civ. P. 54(b). Rule 54(b)
pertains to judgments, which include decrees and orders “from which an appeal lies.” Huggins
v. FedEx Ground Package System, Inc., 566 F.3d 771, 773 (8th Cir. 2009). Here, an appeal
does not lie from the Court’s April 27, 2021 Memorandum and Order. Instead, a motion for
reconsideration—which is the nature and substance of the defendant’s motion—is construed
as a motion for relief from a judgment or order pursuant to Fed. R. Civ. P. 60(b). Williams v.
York, 891 F.3d 701, 706 (8th Cir. 2018).
 8:17-cv-00491-JMG-CRZ Doc # 159 Filed: 08/11/21 Page 2 of 3 - Page ID # 1463




Pursuant to Rule 60(b)(1), and as pertinent here, the Court may relieve the
defendant from this Court's order for mistake, inadvertence, surprise,
excusable neglect, or, pursuant to Rule 60(b)(6), for any other reason that
justifies relief.
       The defendant's motion takes issue with the Court's citation to one
Seventh Circuit Court of Appeals decision but ignores the other decisions cited
by the Court. Those decisions included a district court decision from this
Circuit, as well as decisions from the Fifth, Ninth, and Tenth Circuit Courts of
Appeals. See filing 136 at 3-4. The decisions this Court cited, considered
together, stand for the proposition that actual knowledge of causation is not
necessary to find that a cause of action has accrued, but that there is a legal
distinction between a subjective suspicion that something may be a cause of a
condition and the requisite objective knowledge of a causal connection that
starts the accrual clock running. Id. The defendant doesn't allege or argue that
the Court's view of the relevant law in this regard is mistaken.
       The defendant's focus on one of several authorities that the Court relied
on for a proposition of law that the defendant does not dispute warrants no
relief from this Court's April 27, 2021 Memorandum and Order denying the
defendant's motion for partial summary judgment.
       Further, the evidence viewed in the light most favorable to the plaintiff
does not support the defendant's argument that, as a matter of law, Cathy was
subjectively aware that her workplace exposures to diesel exhaust might be
related to her lung cancer. In summary, Dale, Cathy's husband, testified that
both he and Cathy believed her lung cancer was caused by smoking, and it was
only after seeing a television commercial after Cathy's death that Dale made a
connection between Cathy's workplace exposures and her cancer. Filing 136 at
5. It is for a jury to decide whether Dale, now deceased, was credible.


                                       2
 8:17-cv-00491-JMG-CRZ Doc # 159 Filed: 08/11/21 Page 3 of 3 - Page ID # 1464




      The defendant has not alerted this Court to its mistake, or any
inadvertence, surprise, or excusable neglect, and has failed to provide any
other reason that justifies the relief requested. At best, the defendant's
argument reflects disappointment with the Court's judgment, and nothing
more. That's not enough. The defendant's burden required it to make an
adequate showing of exceptional circumstances warranting this Court's
issuance of the extraordinary relief allowed pursuant to Rule 60(b). The
defendant's showing fell far short of what is required.


      IT IS ORDERED that the defendant's motion for reconsideration
      (filing 145) of the Court's Memorandum and Order dated April 27,
      2021 (filing 136) is denied.


      Dated this 11th day of August, 2021.

                                           BY THE COURT:



                                           John M. Gerrard
                                           United States District Judge




                                       3
